DETAILED ACTION
Allowable Subject Matter
Claims 1-22 are allowed.  The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the prior arts found do not teach the limitation “.....in accordance with a determination that the computer system meets proximity criteria relative to at least a first external electronic device of the first type and a second external electronic device of the first type: initiating a process to display, via the display generation component, a disambiguation user interface different from the first workout suggestion user interface, wherein the disambiguation user interface includes: a first selectable user interface object that, when selected, initiates a process for displaying a second workout suggestion user interface associated with the first external electronic device, wherein the second workout suggestion user interface displays one or more workout suggestions associated with the first external electronic device, and a second selectable user interface object that, when selected, initiates a process for displaying a third workout suggestion user interface different from the second workout suggestion user interface and associated with the second external electronic device, wherein the third workout suggestion user interface displays one or more workout suggestions associated with the second external electronic device”, in combination with all other claim limitations. Independent claims 21 and 22 also recite similar limitations as in claim 1, and are allowed for the same reason. In terms of closest prior art found, Rao et al. (US PGPub. No. 2007/0033069) (hereinafter Rao) is the closest prior art found that teaches a control system of an exercise machine can detect RFID device's worn by fitness member who requests use of an exercise machine, and then retrieve fitness information associated with the detected RFID device's worn by that fitness member and then display that fitness information (e.g., exercise machine console user interfaces etc.), however, Rao does not teach the above cited limitations, there is no any disclosure relating to simultaneous detection of a first RFID device and a second RFID device and to display a disambiguation UI that includes a first selectable UI object that corresponds to the first RFID device and a second selectable UI object that corresponds to the second RFID device and when selecting either one of the selectable UI objects will display the fitness information corresponding to the selected first or second UI object.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See attached form PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174